Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000548
                                                          04-FEB-2015
                                                          09:07 AM



                             SCWC-14-0000548

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


       MICHAEL KUMUKAUOHA LEE, Petitioner/Plaintiff-Appellant,

                                   vs.

     WILLIAM AILA, in his official capacity as Chairperson of the

                BOARD OF LAND AND NATURAL RESOURCES, and

         HASEKO (EWA), INC., Respondents/Defendants-Appellees. 



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000548; CIV. NO. 12-1-1644-06)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Plaintiff-Appellant Michael Kumukauoha

 Lee’s Application for Writ of Certiorari, filed on January 6,

 2015, is hereby rejected.

            DATED: Honolulu, Hawaiʻi, February 4, 2015.

 Michael Kumukauoha Lee             /s/ Mark E. Recktenwald

 petitioner pro se 

                                    /s/ Paula A. Nakayama

 Yvonne Y. Izu and 

 Angela Fong                        /s/ Sabrina S. McKenna 

 for respondent
                                    /s/ Richard W. Pollack
 Haseko (EWA), Inc. 

                                    /s/ Michael D. Wilson